Case 5:18-cv-02667-RGK-KK Document 24 Filed 12/26/19 Page 1 of 2 Page ID #:120



  1   Jason C. Wright (State Bar No. 261471)
      jcwright@jonesday.com
  2   JONES DAY
      555 South Flower Street
  3   Fiftieth Floor                                    DENIED
      Los Angeles, CA 90071.2452                BY ORDER OF THE COURT
  4   Telephone: +1.213.489.3939
      Facsimile: +1.213.243.2539
  5
      Attorneys for Defendants
  6   Eisenhower Medical Center, Eisenhower
      Medical Associates, Inc. and Monica Khanna,
  7   M.D.
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12   UNITED STATES OF AMERICA,                Case No. 5:18-cv-02667-RGK-KKx
      and STATE OF CALIFORNIA, ex rel.
 13   DAVID HONG,                              Hon. R. Gary Klausner
 14                  Plaintiffs,               [PROPOSED[ ORDER
                                               GRANTING SECOND
 15         v.                                 STIPULATION TO EXTEND
                                               TIME TO RESPOND TO
 16   EISENHOWER MEDICAL CENTER,               INITIAL COMPLAINT AND
      EISENHOWER MEDICAL                       BRIEFING SCHEDULE
 17   ASSOCIATES, INC., and MONICA
      KHANNA, M.D.,                            Complaint Served: Nov. 19, 2019
 18                                            Current Response Date: Jan. 9, 2020
                     Defendants.               New Response Date: Jan. 27, 2020
 19                                            Opposition Date: Feb. 24, 2020
                                               Reply Date: March 9, 2020
 20                                            Hearing Date: March 30, 2020
 21
 22
 23
 24
 25
 26
 27
 28
                                                              ORDER GRANTING SECOND
                                                     STIPULATION RE BRIEFING SCHEDULE
Case 5:18-cv-02667-RGK-KK Document 24 Filed 12/26/19 Page 2 of 2 Page ID #:121



  1         Having considered the Second Stipulation to Extend Time for Defendants
  2   Eisenhower Medical Center, Eisenhower Medical Associates, Inc., and Monica
  3   Khanna M.D. (“Defendants”) to Respond to the Initial Complaint and Briefing
  4   Schedule between David Hong (“Plaintiff”) and Defendants, and good cause
  5   appearing therefor,
  6         IT IS HEREBY ORDERED that the deadline for Defendants to answer,
  7   object, or otherwise respond to Plaintiff’s Complaint, is extended from January
  8   9, 2020, up through and including January 27, 2020. Plaintiff’s opposition to any
  9   motion filed with or as Defendants’ response to Plaintiff’s Complaint shall be due
 10   on February 24, 2020. Defendants’ reply in support of any motion filed with or as
 11   Defendants’ response to Plaintiff’s Complaint shall be due on March 9, 2020. The
 12   hearing on any motion filed with or as Defendants’ response to Plaintiff’s
 13   Complaint shall take place on March 30, 2020.
 14         THE STIPULATION IS DENIED.
 15         IT IS SO ORDERED.
 16   Dated: December 26, 2019
                                                HON. R. GARY KLAUSNER
 17                                             United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                 ORDER GRANTING SECOND
                                             -2-
                                                        STIPULATION RE BRIEFING SCHEDULE
